DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/EP2016/082785 filed 28 December 2016. Acknowledgement is made of the Applicant’s claim of foreign priority to FR1563419 filed 29 December 2015. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. The effective filing date of the instant claims is 28 December 2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3 May 2021 has been entered.
 
Examiner’s Note
Applicant's amendments and arguments filed 3 May 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 3 May 2021, it is noted that claim 1 has been amended. Support can be found in the specification at (pg 31, lns 1-2). No new matter or claims have been added.

Election/Restrictions
The Applicant has previously elected silica nanoparticles (nanoparticles), organic water-soluble UV filter (absorber), and PEG-12 dimethicone and/or bis-PEG-18 methyl ether dimethyl silane (surfactant) in their response filed 19 December 2019. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 12-21, and 23-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Simonnet et al. (US 2012/0244202) in view of Lucet-Levannier et al. (US 2012/0282310) in view of ClearCo (http://www.clearcoproducts.com/dimethicones-peg12.html).
The Applicant claims, in claim 1, a composition comprising at least 1) photonic particles constituted of silica having an average size from 0.5-100 microns, each having a diffracting arrangement of monodisperse nanoparticles or voids, the diffraction spectrum including a reflection peak of the first order in the range of 250-1800 nm, 2) at least one absorber (organic, water-soluble UV filter) with an absorbance spectrum from 100-3000 nm and a mass extinction coefficient greater than or equal to 160 g-1-100 mL-cm-1, and 3), at least one surfactant wherein the mass ratio of particle to surfactant is from 1 to 20. In claim 2, the particles are present from 0.1-50% and in claim 3 they include aggregated nanoparticles. In claim 6, the nanoparticle is sized from 100-500 nm. Claim 7 requires the particles to be substantially spherical. In claim 8, the photonic particles have a mean size from 1-40 microns. Claim 9 requires the absorber to be present from 0.01-60%. In claim 12, the surfactant is present from 0.1-10% and in claims 13-14 it has an HLB of greater than 7 and is a water-soluble silicone including a polyoxyalkylenated group. In claim 15, the composition further comprises water. In claim 16 the composition is anhydrous. In claim 17 the composition further comprises a polar solvent. Claims 18-19 are a composition comprising the compostion of claim 1 with an SPF of greater than or equal to 5. Claim 20 is a method for photoprotecting keratin substances against solar UV radiation by applying the composition of claim 18 to the keratin. Claim 21 is a method for limiting the darkening of the skin and/or improving the color and/or improving uniformity of the complexion by applying the composition of claim 
Simonnet teaches a photoprotecting composition having a dispersion of photonic particles with a mean size of 1-500 microns, each having a diffracting arrangement of monodisperse nanoparticles or voids, the diffraction spectrum including a first order reflection peak of 250-400 nm (abstract) wherein the particles can be spherical in shape [0096]. The particles can be present from 0.1-20% [0100]. The particles of Simonnet can be prepared using an emulsion process [0106]. The compositions of Simonnet are useful for methods of photoprotection of human keratinous material against solar UV radiation and for reducing the risk of skin cancer [0036]. The nanoparticles, which are comprised in the photonic particles, can comprise silica [0163-0164] and the nanoparticles can be aggregated [0099]. The composition can include at least one UV filter such as phenylbenzimidazole sulfonic acid [0319] and/or terephthalylidene dicamphor sulfonic acid [0313] and mixtures thereof [0252] in amounts of from 0.1-15% [0330]. Regarding the medium, it can be aqueous and/or comprising organic solvents like ethanol [0202-0204]. Simonnet teaches that the composition should have an SPF of at least 10 [0024].
Simonnet does not teach further including a surfactant.
Lucet-Levannier teaches a photoprotective composition comprising photonic particles wherein the emulsion is prepared using a surfactant (aka an emulsifying agent) in 0.1-30% [0366]. The surfactant can be anionic or non-ionic [0367].
ClearCo teaches that PEG-12 dimethicone is an emulsifying agent useful in cosmetic and personal care products (pg 1).
prima facie obvious to prepare the composition of Simonnet comprising phenylbenzimidazole sulfonic acid and terephthalylidene dicamphor sulfonic acid (0.1-15%) and a spherical photonic particle comprising silica (0.1-20%). The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Simonnet does not provide any motivation to select this specific combination of photonic particles and organic screens, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of organic screens and photonic particles from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
Regarding the surfactant, it would have been obvious to use an emulsifying agent to prepare the emulsion of Simonnet based on the teaching of Lucet-Levannier. The surfactant can be anionic or non-ionic therefore leading the skilled artisan to ClearCo which teaches that PEG-12 dimethicone is an emulsifying agent useful in cosmetic and personal care products. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition of Simonnet would have been a composition comprising photonic particles (0.1-20%; optionally aggregated), phenylbenzimidazole sulfonic acid and terephthalylidene dicamphor sulfonic acid (0.1-15%), and PEG-12 dimethicone (0.1-30%) wherein the composition can be aqueous or comprising ethanol as a solvent. The ratio of particle to surfactant can be seen as encompassing the range of 1-20 by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). It would have been obvious for the composition to have an SPF of at 
Regarding claims 13-14, although the art does not teach the recited properties, since the art does teach the elected species, said properties are considered to be inherent as the Applicant has identified claims 13-14 as reading on the elected species. As such, instant claims 1-3, 6-9, 12-21, and 23-25 are obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 1-4 of their remarks, that UV protection and SPF index are amplified by the inclusion of photonic particles. Applicant argues synergy has been shown by the claimed composition. The Applicant also argues unexpected sensorial advantages. The Applicant points to examples 2 and 5 and figures 1-3 of the specification. On page 3, the Applicant argues that Simonnet does not teach a positive effect of combining photonic particles with any UV filter and surfactant.
In response, as previously explained, examples 2 and 5 use a composition comprising photonic particles as the control. The comparative examples all are devoid of photonic particles but comprise at least one absorber. The experimental compositions comprise both the particles and the absorber. It can be seen from Examples 2 and 5 that the presence of photonic particles do provide a synergistic effect as related to SPF measurement for, at least, composition 3. Compositions 1 and 2 appear to be an additive effect. Composition 3 comprises a blend of phenylbenzimidazole sulfonic acid and tromethamine along with terephthalylidene dicamphor sulfonic acid and 

The Applicant argues, on page 2 of their remarks that addition of a surfactant contributes to the improved properties of the invention including preventing agglomeration improving transparency and homogeneity, and enhancing skin softness.
In response, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected 

The Applicant argues, on page 3 of their remarks, that Simonnet does not teach a composition comprising a surfactant or the claimed mass ratio. The Applicant further argues that it would not have been obvious to use the surfactant of ClearCo in Lucet-Levannier.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Simonnet teaches making an emulsion therefore rendering obvious the use of emulsifying agents. The combination of Lucet-Levannier and ClearCo teaches a suitable emulsifying agent/surfactant that reads on the instant claims. Therefore it would have been obvious to include the emulsifying agent of Lucet-Levannier and ClearCo in the invention of Simonnet. The ratio would have been obvious based on the teachings of suitable amounts of emulsifying agent to be used.

The Applicant argues, on page 5 of their remarks, that Simmonet discloses a large, indiscriminate list of UV filters and one of ordinary skill in the art would not be motivated by such a laundry list of filters to select a specific type with a reasonable expectation that improved properties would result.
Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). In lieu of the Applicant providing convincing evidence of an unexpected result that is also commensurate in scope with the claims, the above rejection is maintained.

Conclusion
          THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                               

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613